PER CURIAM:*
Writ denied. The result is correct. Though R.S. 15:571.3(C)(l)(q) does not apply to relator because he was not adjudicated an habitual offender under R.S. 15:529.1, see R.S. 15:571.3(0(2), the Department of Public Safety and Corrections has denied relator eligibility for diminution of sentence pursuant to R.S. 15:571.3 (“good time”) by virtue of R.S. 15:571.3(B), which prohibits good time eligibility for those convicted twice of a crime of violence as defined in R.S. 14:2(13). See 1994 La. Acts.3d Ex.Sess. 150. Though relator might prevail on a claim that the erroneous advice of counsel induced him to enter an unknowing and involuntary plea, see generally State ex rel. Aleman v. State, 99-0488 (La.10/1/99), 745 So.2d 601; State v. Scott, 93-0401 (La.3/17/95), 651 So.2d 1344; State v. Manchester, 545 So.2d 528, 529 (La.1989); Wayne R. LaFave, Criminal Procedure, § 20.2(f) (quoting McAleney v. United States, 539 F.2d 282 (1st Cir.1976)), relator fails to carry his burden of proof that he acted on the basis of any such advice. La.C.Cr.P. art. 930.2.

 James C. Gulotta, Justice Pro Tempore, sitting for associate justice, Hariy T. Lemmon.